Citation Nr: 0307808	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  98-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits 
prior to October 26, 2001.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.  Service personnel records show that he served in 
Vietnam from April 1966 to April 1967, and that he was 
awarded the Combat Infantryman Badge in June 1966.

The issue of entitlement to nonservice-connected pension 
benefits is the subject of a remand immediately following 
this decision.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran engaged 
in combat with the enemy during his service in Vietnam.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD, and that his PTSD has been medically 
attributed to stressors he experienced in combat during his 
service in Vietnam.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are 
met.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103 and 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board is granting the appellant's claim for entitlement 
to service connection for PTSD.  Hence, any failure to comply 
with VCAA requirements as to this issue is not prejudicial to 
the appellant.  His other claim IS being remanded for further 
development, including compliance with the VCAA.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2000); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the veteran avers that he suffers from 
PTSD as a result of stressors he experienced during combat as 
part of his active service in the Republic of Vietnam.  In 
particular, he notes that a number of individuals were killed 
or wounded when they encountered an unknown minefield, and 
that several individuals he knows were killed in combat 
missions.  The veteran discusses these incidents in several 
stressor statements submitted to the RO.  These events, 
particularly the minefield incident, are further identified 
as stressful events in VA outpatient treatment records and 
private and VA medical examination reports.

Service personnel records show that the veteran served in the 
Republic of Vietnam from April 1966 to April 1967.  He held 
military occupational specialties (MOSs) of 11B10 and 11B20, 
rifleman and grenadier, respectively, during this time.  
These records further reflect that he was awarded the Combat 
Infantryman Badge in June 1966.

In June 1998, the RO requested verification of the veteran's 
service in combat and/or his stressors from the U.S. Armed 
Service Center fro Research of Unit Records (USASCRUR).  
USASCRUR responded in May 1999, enclosing a copy of the unit 
history submitted for 1967 by the veteran's unit, 2nd 
Battalion, 14th Infantry.  USASCRUR further observed that the 
individuals the veteran had identified as having been wounded 
or killed in action were recorded by history as having been 
wounded or killed as he recalled.  Specifically, one 
individual was wounded as the result of an enemy mining 
incident in May 1966.  The two others were killed as the 
result of enemy small arms fire in December 1966 and January 
1967.

The unit history of 2nd Battalion, 14th Infantry reflects 
heavy combat with the enemy for the year of 1967, including 
the period of time, January to April 1967, that the veteran 
was assigned to the unit.  During one operation alone, 
Operation Lanikai, which occurred in January and February 
1967, the records reflect the unit conducted daily search and 
clear, search and destroy missions.  Their efforts resulted 
in 47 enemy killed in action (BC) and 188 enemy killed in 
action (POSS), five prisoners of war, the capture of 11 enemy 
weapons, and the destruction of numerous Viet Cong buildings, 
bunkers, and sampans.

The Board therefore finds that the veteran served in combat, 
and that his stressors are combat-related.  As the veteran's 
service in combat is established, and as his in-service 
stressors are combat-related, the veteran's lay testimony, by 
itself, is sufficient to establish the occurrence of the 
stressful events.  38 U.S.C.A. § 1154 (West 1991); see also 
Cohen, at 146.

The Board now turns to the question of a diagnosis of PTSD.  
The Board notes that the record contains the report of two VA 
examinations, conducted in September 1996, and again in 
August 1999.  The earlier examination purports to be an 
examination by a Board of three physicians, and the report 
notes that his hospital record was reviewed.  The report 
shows a diagnosis of dysthymia.  The latter examination was 
conducted by a single physician, and included review of the 
claims file.  The report again shows a diagnosis of dysthymia 
and indicates that the veteran has a claim under review for 
disability benefits from the Social Security Administration 
(SSA).  Both reports indicate, specifically, that no 
diagnostic tests were conducted.

Also presently of record are outpatient treatment records 
proffered by the veteran's treating VA physician, dated from 
August 1995 to August 2002; a private psychiatric examination 
conducted by Teodoro Carattini, M.D., Psychiatrist, dated in 
April 1996; and records considered by SSA in arriving at its 
March 2000 decision.

VA outpatient treatment records show that the veteran 
presented for treatment of PTSD in 1995 with symptoms of 
insomnia, anhedonia, depression, and restlessness.  The 
initial diagnosis was of depression, rule out PTSD.  
Subsequent treatment records, dated in April 1996, show that 
he was diagnosed with PTSD secondary to symptoms deriving 
from combat related stressors, such as recurring intrusive 
memories, nightmares, and sleeplessness, and dysthymic 
disorder not otherwise specified.  The most recent of these 
reports is dated in August 2002.  After reviewing the 
veteran's military history, the physician notes that the 
minefield incident is a prominent recurring memory and 
feature of the veteran's flashbacks and nightmares.  
Indicating that the veteran is being seen as a part of 
routine follow-up care, the physician diagnosed PTSD with 
depressive features and states, in his opinion, the veteran 
is unable to work or to be involved in gainful activities.

Similarly, the April 1996 private psychiatric evaluation 
conducted by Dr. Carattini reveals a diagnosis of PTSD.  The 
physician records a family history of mental illness, 
including the suicides of the veteran's mother and two 
sisters.  Precipitating factors for the veteran's PTSD are 
identified equally as his second divorce, the suicides, and 
the veteran's combat experiences in Vietnam.

Finally, the Board notes the report of psychiatric evaluation 
conducted as a part of SSA's finding of disability.  While 
finding a depressive disorder present, the decision further 
noted that the medical evidence revealed the veteran had been 
under treatment since 1996 for PTSD, and that he experienced 
flashbacks from the Vietnam War.  The medical summary showed 
the presence of an anxiety-related disorder, evidenced by (1) 
generalized persistent anxiety accompanied by three of the 
following: motor tension, or autonomic hyperactivity, or 
apprehensive expectation, or vigilance and scanning; (2) 
recurrent severe panic attacks occurring at least once a 
week; (3) recurrent obsessions or compulsions; and (4) war 
flashbacks, PTSD, depression, and anxiety.

After careful consideration of the above information, the 
Board finds that the evidence submitted by the veteran's 
treating VA physician, showing a diagnosis of PTSD attributed 
to combat related stressors, is more probative than that the 
September 1996 and August 1999 VA examination reports finding 
no diagnosis of PTSD.  The reasons are as follows.

First, the Board notes that neither VA examination report 
reflects findings from diagnostic or clinical studies.  And, 
while the later report notes review of the claims file, the 
initial Board examination by three physicians was informed 
only by review of the hospital record.  Hence, these reports, 
in and of themselves, do not demonstrate that they contain 
any greater clinical value than the review and analysis 
conducted by the veteran's treating VA physician.

Second, the veteran's treating VA physician has had the 
benefit of seeing the veteran regularly over a course of time 
from 1995 to, most recently, August 2002.  The records show 
that the diagnosis of PTSD was not arrived at initially.  The 
initial diagnosis was, as noted above, depression rule out 
PTSD.  Nonetheless, following further treatment and analysis, 
the physician diagnosed PTSD in April 1996.  This diagnosis 
has been confirmed consistently since then.

Finally, findings contained in the SSA's March 2000 decision 
support the diagnosis of PTSD.  SSA's findings post-date the 
most recent, August 1999, VA examination report.  Moreover, 
the Agency's analysis considered an array of medical evidence 
including VA and private records, the 1996 private 
psychiatric evaluation, examination reports conducted at the 
request of SSA, and the veteran's testimony.  After 
consideration of these records, SSA arrived at its own, 
independent conclusion, as discussed above, that the veteran 
exhibited an anxiety disorder characterized by war flashbacks 
and PTSD as well as panic attacks, recurrent obsessions, and 
generalized, persistent anxiety.

In essence, the record holds three diagnoses of PTSD-
proffered by the veteran's treating VA physician, Dr. 
Carattini, and SSA.  The two VA examination reports finding 
no diagnosis of PTSD are based on partial reviews of record 
and absent diagnostic testing.  There is therefore nothing in 
the record to suggest that these reports ought to be given 
greater probative value than the diagnosis made by the 
veteran's VA treating physician of six years; nor that they 
be given greater weight than the conclusions arrived at 
independently and subsequently by SSA, which supports the 
diagnosis of PTSD.

The Board therefore concludes that service connection for 
PTSD is appropriate.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran has also perfected his appeal as to the issue of 
entitlement to nonservice-connected pension benefits.  By a 
rating decision dated in November 2002, the RO granted a 100 
percent evaluation for the veteran's service-connected 
diabetes mellitus, effective October 26, 2001.  However the 
veteran's claim for pension benefits has been pending since 
the date of his original claim, received in June 1996.  Thus, 
the issue of entitlement to pension benefits prior to October 
26, 2001, remains on appeal.

By the preceding decision, the Board has granted service 
connection for PTSD.  This claim has also been pending since 
June 1996.  Establishment of an evaluation of disability for 
the now service-connected PTSD is therefore necessary prior 
to consideration of the claim for pension benefits.  The 
decision as to the proper rating for the PTSD may render moot 
any decision as to pension benefits.  See Harris v. Derwinski 
1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

After the RO has established an effective 
date for the grant of service connection 
for PTSD and the proper rating for this 
disability, the RO should determine 
whether or not it may now award 
nonservice-connected pension benefits 
prior to October 26, 2001.  If the 
decision as to the veteran's entitlement 
to pension benefits remains adverse to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case as to 
this issue.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


